      CASE 0:17-cv-03058-SRN-HB Doc. 283 Filed 12/10/20 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MINNESOTA


BROCK FREDIN,

                   Plaintiff,
                                     District Court Case No. 17-CV-3058
     --against--                     (SRN)
LINDSEY MIDDLECAMP,


                   Defendants.



BROCK FREDIN,

                   Plaintiff,        District Court Case No. 18-CV-466
                                     (SRN)
     --against--

GRACE MILLER,
CATHERINE SCHAEFER,


                   Defendants.



BROCK FREDIN,

                   Plaintiff,

     --against--
                                     District Court Case No. 20-CV-01929
                                     (SRN)
JAMIE KREIL,


                   Defendant.


MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION TO
        RECUSE JUDGE SUSAN RICHARD NELSON
        CASE 0:17-cv-03058-SRN-HB Doc. 283 Filed 12/10/20 Page 2 of 8




                                   INTRODUCTION

       On November 23, 2020, this Court (“Judge Nelson”) issued a breathtakingly

unconstitutional and prejudicial Order in favor of its previous employer and firm – Robins

Kaplan – where it maintained a major financial interest. Moreover, it is quite likely that

Judge Nelson worked with Anne M. Lockner or has engaged in substantial extrajudicial

communication with Ms. Lockner through professional associations (namely Minnesota

Women Lawyers or Robins Kaplan LLP/Robins Kaplan Miller Ciresi alumni related

events). Furthermore, it is clear Judge Nelson exhibits extreme disdain for Plaintiff

illustrated through her denial of any fairness (denying Plaintiff’s discovery while allowing

Defendants discovery and allowing Defendants to routinely harass Plaintiff). Furthermore,

Judge Nelson has issued two sanctions against Plaintiff while denying him a hearing in

clear violation of Supreme Court precedent and the Due Process clause. As such, Judge

Nelson’s “impartiality might reasonably be questioned.” See 28 U.S. Code § 455 (a)

                              FACTUAL BACKGROUND

       Beginning in April 2019, Judge Nelson effectively prevented Plaintiff from

engaging in any discovery.       Between 2017-2018, Plaintiff engaged in substantive

discussions with members of the Robins Kaplan LLP firm about the instant cases. In June

2019, Plaintiff engaged in substantive discussions with Robins Kaplan about the instant

pending cases. Between April and October 2019, Judge Nelson permitted Defendants to

engage in discovery. In October 2019, Judge Nelson denied Plaintiff any ability to conduct

discovery or reopen discovery to determine the identify of Defendant Kreil. In May 2018,

Judge Nelson sanctioned Plaintiff without a hearing in clear violation of Supreme Court
         CASE 0:17-cv-03058-SRN-HB Doc. 283 Filed 12/10/20 Page 3 of 8




precedent and the Due Process Clause. In September 2020, Robins Kaplan LLP began

representing Defendant Kreil. Additionally, Judge Nelson sanctioned Plaintiff for the

second time on November 23, 2020 without a hearing in clear violation of Supreme Court

precedent and the Due Process clause. Furthermore, the sanction is a violation of the First

Amendment that is used to prevent criticism directed at Robins Kaplan LLP. In the

November 23, 2020 Order Judge Nelson engaged in mischaracterizations related to the

allegation that Plaintiff was misusing the judicial process to obtain favorable orders.

Fredin v. Kreil, Dock. No. 39. Specifically, Judge Nelson stated that a video legitimately

criticizing Magistrate Judge Hildy Bowbeer’s handling of the case was an attempt to gain

a favorable ruling despite the fact that Magistrate Judge Bowbeer is not presiding over

cases involving Plaintiff.

                               STANDARD OF REVIEW

       28 U.S. Code § 455 (a) states “[a]ny justice, judge, or magistrate judge of the United

States shall disqualify h[er]self in any proceeding in which his impartiality might

reasonably be questioned.” Moreover, a judge should disqualify themselves “[w]here he

has a personal bias or prejudice concerning a party, or personal knowledge of disputed

evidentiary facts concerning the proceeding;” 28 U.S. Code § 455 (b)(1)

       Furthermore “[w]here in private practice [s]he served as lawyer in the matter in

controversy, or a lawyer with whom [s]he previously practiced law served during such

association as a lawyer concerning the matter, or the judge or such lawyer has been a

material witness concerning it;” 28 U.S. Code § 455 (b)(2)

                                      ARGUMENT

                                             2
        CASE 0:17-cv-03058-SRN-HB Doc. 283 Filed 12/10/20 Page 4 of 8




       First, Judge Nelson is an interested party in the litigation. Second, Judge Nelson

maintained a major financial interest in Robins Kaplan LLP, where Judge Nelson worked

as a partner, and consequently likely worked alongside and mentored (then a junior

attorney) Anne M. Lockner. Third, the federal statute, as a matter of law, reasons that

Judge Nelson’s impartiality could reasonably be questioned.

       A.     Judge Nelson Is an Interested Party

       It is well-settled that a court cannot preside over matters where it is an interested

party. “An interested party in an adversary proceeding — a law suit … can always file a

suggestion that the judge recuse or disqualify himself.” Fish v. East, 114 F.2d 177 (10th

Cir. 1940); Dubnoff v. Goldstein, 385 F.2d 717 (2d Cir. 1967). Furthermore, “[t]he party

may know something the judge does not. It is good practice for a party to ask, particularly

when prompted by appropriate circumstances.” Centre for Independence of Judges v.

Mabey, 19 B.R. 635 (D. Utah 1982). Judge Nelson’s is interested in protecting and

representing her former firm including its staff members Anne M. Lockner, Robins Kaplan

LLP.

       B. The Court Worked as an Employee and Held Financial Stake in Robins Kaplan

       A party bears the “burden” of proving impartiality. United States v. Denton, 434

F.3d 1104, 1111 (8th Cir. 2006). Recusal is required when an attorney appears “on behalf”

of a federal judge in a case where the same judge presides. U.S. v. Bremers, 195 F.3d 221

(5th Cir. 1999). Judge Nelson worked at Robins Kaplan and held a financial stake in the

firm. Furthermore, Judge Nelson worked and mentored Robins Kaplan LLP attorney Anne

M. Lockner who is essentially appearing “on behalf” of interested parties in this case. Id.
                                             3
         CASE 0:17-cv-03058-SRN-HB Doc. 283 Filed 12/10/20 Page 5 of 8




see also Moran v. Clarke, 296 F.3d 638 (8th Cir. 2002) (Holding that the district court

should more carefully consider recusal issue on remand where the judge had been a social

acquaintance of one of the defendants for twenty-one years.).

       Judge Nelson issued her November 23, 2020 Order on behalf of Robins Kaplan LLP

and attorneys Anne M. Lockner to censor legitimate criticism that the firm was engaging

in a quid-pro-quo to curry favor with the United States Attorneys’ Office and Defendant

Middlecamp, who is a Special Assistant United States Attorney. Fredin v. Kreil, Dock.

No. 39. Anything less than full recusal would be a “fundamental defect” and “miscarriage

of justice” in this case. U.S. v. Pollard, 959 F.2d 1011 (D.C. Cir. 1992). This is particularly

so where Plaintiff had engaged in initial discussions about the case with Robins Kaplan in

an attempt to retain the firm. Preston v. U.S., 923 F.2d 731 (9th Cir. 1991) (ordering recusal

where the judge’s former law firm engaged in initial retainer agreement or discussions).

The idea that Judge Nelson has sanctioned Plaintiff twice without a hearing in clear

violation of Supreme Court precedent and the Due Process clause is enough to show

prejudice. In this case, Judge Nelson has displayed extreme prejudice directed at Plaintiff

which “display[s] clear inability to render fair judgment." U.S. v. Denton, 434 F.3d 1104,

1111 (8th Cir. 2006) (citing Liteky v. United States, 510 U.S. 540, 551, 114 S.Ct. 1147, 127

L.Ed.2d 474 (1994))

       C. Federal Statute Requires Recusal

       It is further well-settled that federal judges must recuse themselves when their

impartiality might reasonably be questioned. Aitro v. Clapper, No. 06-3143-CV-S-RED,

at *2 (W.D. Mo. July 11, 2006) (internal citations omitted). Since the goal of section 455(a)

                                              4
        CASE 0:17-cv-03058-SRN-HB Doc. 283 Filed 12/10/20 Page 6 of 8




is to avoid even the appearance of impropriety. Liljeberg v. Health Svcs Acquisition

Corp., 486 U.S. 847, 860 (1988) at 848. It is clear that Judge Nelson’s impartiality might

“reasonably be questioned.” Id at 861.

                                     CONCLUSION

       For the reasons set forth above, Plaintiff respectfully requests that Judge Nelson

recuses herself from any matters involving Plaintiff.



Date: December 10, 2020




                                                        s/ Brock Fredin
                                                        Brock Fredin
                                                        (tel.) 612-424-5512
                                                        brockfredinlegal@icloud.com
                                                        Plaintiff




                                             5
        CASE 0:17-cv-03058-SRN-HB Doc. 283 Filed 12/10/20 Page 7 of 8




                        CERTIFICATE OF COMPLIANCE

  This document complies with the word limit of Local Rule 7.1(f) because document

contains 1132 words. I certify that this brief complies with the typeface requirements of

the Court and Local Rule 72.2(c) because this brief has been prepared in a proportionally

spaced typeface using Microsoft Word 16.37 in 13-point Times New Roman font for text

and footnotes.


Dated: December 10, 2020




                                                      s/ Brock Fredin
                                                      Brock Fredin
                                                      (tel.) 612-424-5512
                                                      brockfredinlegal@icloud.com
                                                      Plaintiff, Pro Se




                                           6
          CASE 0:17-cv-03058-SRN-HB Doc. 283 Filed 12/10/20 Page 8 of 8




                           CERTIFICATE OF SERVICE

      I hereby certify that on December 10, 2020, I electronically filed the foregoing with

the Clerk of the District of Minnesota by using the CM/ECF system. The following

participants in the case who are registered CM/ECF users will be served by the CM/ECF

system:

K. Jon Breyer
Kutak Rock
60 S. 6th Street
Minneapolis, MN 55402
Jon.breyer@kutakrock.com
Attorney for Defendants Middlecamp, Miller, and Schaefer

Anne M. Lockner
Robins Kaplan, LLP
8000 Lasalle Ave
Minneapolis, MN 55402
Anne.lockner@robinskaplan.com
Attorney for Defendant Kreil

Dated: December 10, 2020




                                                       s/ Brock Fredin
                                                       Brock Fredin
                                                       (tel.) 612-424-5512
                                                       brockfredinlegal@icloud.com
                                                       Plaintiff, Pro Se




                                            7
